                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA


v.                                       Case No.    8:19-cr-462-T-36AEP




JOHN CINTRON MALAVE
___________________________________/

                                        ORDER

             Before the court is the Defendant’s Motion to Request Furlough to Visit

the Hospital and Be Present for the Birth of his Child (Doc. 17) (“Motion”), in which

the Defendant requests a temporary release from his pre-trial custody. Notably, the

Defendant’s Motion was filed on October 11, 2019, and requested a temporary release

for October 14, 2019 to be present for the birth of his child on that date. Clearly, the

birth of a child is not a surprise, so it is difficult for the Court to understand why the

Defendant waited just three days before the anticipated birth to make his request.

The timing of the Motion is even more perplexing given that the Defendant appeared

before the undersigned to enter a plea on October 9, 2019, just a mere two days prior

to the filing of his Motion. Further, the Defendant’s Motion is devoid of any citation

of authority in support of his requested relief. Section 3142(i) does however provide

that after entry of a detention order for a person awaiting trial:

             The judicial officer may, by subsequent order, permit the
             temporary release of the person, in the custody of a United

                                            1
              States marshal or another appropriate person, to the
              extent that the judicial officer determines such release to
              be necessary for preparation of the person’s defense or for
              another compelling reason.

Id. (emphasis added).

       The Defendant has not proffered to the Court whether the U.S. Marshal would

take custody of the Defendant. Regardless, the United States Marshal Service’s

policies appear to prohibit transporting the Defendant as requested. 1                 More

significantly, as the Defendant states in his Motion, the Defendant is currently

serving an underlying federal sentence. (Doc. 17 ¶ 1, stating that “the Defendant was

serving his sentence at F.C.I. Butner in North Carolina until the government

requested the Defendant’s presence for court proceedings in the Middle District of

Florida”). Thus, Section 3142(i) is not applicable because the Defendant is not simply

a pre-trial detainee. He is also a federal inmate serving a federal sentence, and this

Court does not have the authority to grant a temporary release in regard to the

underlying federal sentence, as that authority rests with the Bureau of Prisons. See

18 U.S.C. 3162 (stating that the Bureau of Prisons may release a prisoner from the

place of his imprisonment for a limited period . . .”).




1See United States Marshals Service Policy Directives, Prisoner Operations, 9.21 In-District
Prisoner Movements, Section E.5.f. Deathbed Visits, Private Viewings and Other Special
Situations, which includes the following prohibition: “There will be no advance notice to the
prisoner concerning the date or time of the visit.” See
https://www.usmarshals.gov/foia/directives/prisoner_operations.pdf

                                              2
      Accordingly, after careful consideration, the Defendant’s Motion to Request

Furlough to Visit the Hospital and Be Present for the Birth of his Child (Doc. 17) is

DENIED.

      ORDERED in Tampa, Florida, on October 18, 2019.




                                         3
